Citation Nr: 1211220	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  11-05 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota

THE ISSUE

Whether the Veteran's countable annual income is excessive for purposes of non-service-connected pension and special monthly pension benefits by reason of need of regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to November 1944.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the St. Paul, Minnesota, Regional Office and Pension Management Center (RO) of the Department of Veterans Affairs (VA), which determined that the Veteran's countable annual income was excessive for purposes of non-service-connected pension and special monthly pension benefits by reason of need of regular aid and attendance. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

The Veteran's countable income exceeds the applicable maximum annual pension rates (MAPRs) for the time period in question.


CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of non-service-connected pension and special monthly pension benefits by reason of need of regular aid and attendance.  38 U.S.C.A. §§ 501, 1513, 1521, 1522 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.274 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 and VA's duty to notify and assist.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a claim for VA benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, the claim, including notice that a disability rating and an effective date for the award of benefits will be assigned if monetary benefits are awarded. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in October 2010 that fully addressed all notice elements and informed the appellant of what evidence was required to substantiate the claim for non-service-connected pension and special monthly pension and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the notice informed the Veteran how a rating and effective date would be assigned.  To the extent that there may be a defect in timing of notice due to the notice letter being furnished after the initial adjudication of the pension claim, this defect is rectified by subsequent readjudications of the pension claim following the issuance of compliant notice, most recently in a June 2011 rating decision/supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).   

Additionally, there is no dispute regarding the facts surrounding the Veteran's income and, thus, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained a report of the Veteran's income from Social Security Administration (SSA) retirement benefits and the Veteran submitted declarations of his medical expenses, personal net worth, and financial assets.  Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus the Board finds that it may now proceed to adjudication of the claim. 


Entitlement to non-service-connected pension and special monthly pension benefits by reason of need of regular aid and attendance.

Under 38 U.S.C.A. § 1513(a), as combined with 38 U.S.C.A. § 1521(a) and (e), a special monthly pension may be paid to a veteran who is 65 years of age or older, meets the service requirement of 38 U.S.C.A. § 1521 and possesses a minimum disability rating of 60 percent.  See Hartness v. Nicholson, 20 Vet. App. 216  (2006). 

Under 38 U.S.C.A. § 1521(j), a veteran must have served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and been discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or, (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war. 

Basic entitlement exists if, among other things, the veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  The MAPR is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In addition, payment of a veteran's pension shall be denied or discontinued based upon consideration of the annual income of the veteran, the veteran's spouse, and the veteran's children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274. 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271.  Income from the SSA is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii). 

Under 38 C.F.R. § 3.272, exclusions from countable income for the purpose of determining entitlement to improved pension includes: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid. 

The current appeal stems from the Veteran's claim for special monthly pension, which was received by VA in July 2010.  As of December 1, 2009, the MAPR for a veteran with no dependents in need of regular aid and attendance, was $19,736.  As of December 1, 2010, there was no cost of living increase for 2010; therefore, the MAPR for a veteran with no dependents in need of regular aid and attendance remained at $19,736.  As of December 1, 2011, the MAPR for a veteran with no dependents in need of regular aid and attendance was $20,447.  See 38 C.F.R. § 3.23(a)(2). 

The MAPR is published in Appendix B of VA Manual M21-1, Part I, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  

By a July 2010 application, the Veteran claimed entitlement to VA non-service-connected disability pension benefits and special monthly pension for need of regular aid and attendance.  The claim was denied as VA determined that his income exceeded the MAPR limit at the aid and attendance rate for a veteran with no dependents. 

In the July 2010 pension claim, the Veteran reported income in excess of the 2009 MAPR limit.  In all declarations submitted during the course of this appeal, the Veteran reported income and ownership of liquefiable financial assets in excess of the 2009 to 2011 MAPR limit.  

The Veteran indicated in his pension claim that prior to his retirement, he was a self-employed oral surgeon with a doctor of dentistry (DDS) degree, who practiced oral surgery for approximately 30 years, from 1946 - 1976.  He is now a widow and is almost 90 years old.  He indicated that he did not live in a retirement home, but at his own home where he was cared for by an attendant.

A private physician's assessment and opinion dated in September 2010 determined that the Veteran is permanently disabled by reasons of advanced Parkinson's disease and being legally blind in both eyes, and was in need of nursing home care and regular aid and attendance to prepare his meals, feed himself, bathe himself, attend to the needs of nature, administer his regular medication, dress himself, and transport himself.  (The private physician also indicated that the Veteran was unable to manage his own financial affairs and that his son handled such matters; however, the Veteran's competency for purposes of handling VA funds is not at issue at the present time.)

In his VA Form 21-526 pension clam received by VA in July 2010, the Veteran reported that he had a total net worth of $320,000 (from interest-bearing bank accounts totaling $20,000 and a mutual fund portfolio worth $300,000), with monthly SSA income of $1,259.00, $560.00 in monthly proceeds from the sale of a real property investment in a commercial building, and annual interest income in the amount of $32,000 from the investment portfolio, thus indicating an annual income of $53,828.00.  

In a VA Form 21-527 Income, Net Worth and Employment Statement dated in July 2010, the Veteran reported having $1,200 in available cash, with monthly payments of $3,250.04 in monthly mutual fund interest income and $1,254.00 in monthly SSA income, thus indicating an annual income of $54,048.48 (excluding the $1,200 in reported available cash).

Calculating the Veteran's annual income on the basis of either of the above declarations results in an amount well in excess of the MAPR limits applicable at any time during the course of the current appeal.

In September 2010, the Veteran submitted a VA Form 21-0516-1 Improved Pension Eligibility Report, in which he claimed a net worth of only $2,100.00, with payments of SSA benefits in the amount of $1,350.00 per month as his only source of income.  

In response to a VA request for additional information regarding his income and personal net worth, the Veteran submitted another VA Form 21-0516-1 Improved Pension Eligibility Report in November 2010, in which he reported having $2,500 in available cash, $320,000 in investment securities, and $700,000 in real property that was not his home.  He also reported a monthly income of $1,254 in SSA benefits, a monthly income of $3,000 from interest from his investment portfolio, and monthly income of $2,000 in installment payments from the proceeds of a sale of a real property investment in a commercial building.  (The Veteran submitted a document showing the terms of sale of the real property to the buyer and the monthly rate of payment to the Veteran until the negotiated price was fully paid.)

In a February 2011 Corpus of Estate Determination (VA Form 21-5427), VA determined that the Veteran, who was 89 years old at the time, had a life expectancy of approximately 4 - 7 years remaining.  Based on the income and net worth declarations of the Veteran, VA calculated the total amount of his estate to be worth $1,022,500.00.  His monthly income was calculated to be $6,350.50.  Based on his declaration of medical expenses (including costs for an attendant) and costs for food, shelter, clothing, taxes and interest payments, and sundry expenses, VA determined that the Veteran's monthly living expenses came to $6,849.50, which resulted in a deficit of -$499.00 per month.  Thusly, at that rate of depletion from an estate whose total net worth was $1,022,500.00, VA calculated that the Veteran's estate would be depleted in approximately 170 years, which is exceedingly beyond his present projected life expectancy of 4 - 7 years.  

The Board notes that in his February 2011 VA Form 9 substantive appeal, the Veteran refuted his prior personal declaration of October 2010, in which he reported owning real property (that was not his home) in the value of $700,000.  The Veteran simply declared "The VA calculated that I have $700,000 in real property that is not my home.  This is not correct."  However, even conceding that the Veteran's total net worth of the corpus of his estate is $700,000 less than initially calculated, that would still result in a net worth of $322,500.00, which is well in excess of the $80,000 VA income and/or asset threshold limit for net worth development, which is bar to payment of VA pension.  (Furthermore, at rate of depletion of $499.00 per month from an estate with a total net worth of $322,500.00, it is calculated that the Veteran's estate would be depleted in approximately 53 years, which is well beyond his present projected life expectancy of 4 - 7 years.)

The Board finds that it is not unreasonable for the Veteran to be expected to liquidate his assets to pay for the $499.00 deficit after his income has been applied to his monthly expenses, and that there remains a tremendous reservoir of liquefiable monetary value in his estate to permit him to afford payment of this deficit for the projected remainder of his life.  In determining whether some part of an estate should be used for maintenance, consideration is given to the amount and type of asset together with the following factors: whether the property can be readily converted to cash at no substantial sacrifice; the ability to dispose of property as limited by community property laws (in this case, the Veteran is a widow with no dependents); life expectancy, number of dependents recognized for VA purposes; potential rate of depletion, including unusual medical expenses for the Veteran and his dependents; and family monthly income and expenses.  The Board finds that the Veteran would be readily able to draw the necessary funds to meet the shortfall of payment of his monthly expenses through liquidation of his available assets for the remainder of his natural life, and that doing so would result in no substantial sacrifice imposed upon him.

Therefore, in view of the foregoing discussion, the Board finds that the Veteran's countable annual income for the years 2009 - 2011 far exceeds the pertinent MAPR for the award of VA disability pension and special monthly pension with no dependents and need for regular aid and attendance.  At no point during the course of this claim is the Veteran's income below the MAPR limit qualifying him for non-service-connected pension and special monthly pension at the regular aid and attendance rate. 

As the Veteran's income exceeds the statutory limits, he is not legally entitled to payment of VA pension benefits, regardless of his honorable wartime service.  Thus, the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The Veteran's countable income is excessive for purposes of non-service-connected pension and special monthly pension benefits by reason of need of regular aid and attendance; the appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


